             Case 3:20-cv-02731-VC Document 656 Filed 09/02/20 Page 1 of 7




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 ) CASE NO. 3:20-cv-02731-VC
                                                     )
           Plaintiffs,                               ) FEDERAL DEFENDANTS’ SEPTEMBER 2,
                                                     ) 2020 DAILY REPORT
      v.                                             )
                                                     )
DAVID JENNINGS, et al.,                              )
                                                     )
           Defendants.                               )
                                                     )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information, along with testing information for each

detainee.

           Since yesterday’s report, four detainees were determined to be recovered based on a time-based

strategy for recovery. They were moved to Dorm C, and the changes are reflected on the roster.


FEDERAL DEFENDANTS’ SEPT. 2, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       1
            Case 3:20-cv-02731-VC Document 656 Filed 09/02/20 Page 2 of 7




(ii)    Updates on any tests offered or given to detainees, and the results of those tests.
        The results from yesterday’s lab tests of Dorms A and D for COVID-19 are pending.

        Defendants generally plan to quarantine any active positive cases in Dorm B, which has been
cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.)

        As of today, there are 95 detainees at Mesa Verde. In total, 57 of the current detainees have

tested positive for COVID at some point, and as of today, all 57 have been determined to be recovered.

(iii)   Updates on tests of employees and the results of those tests.
        Defendant the GEO Group, Inc., reports that all the staff testing from last week has yielded

negative results. There are currently two (2) GEO officers out with COVID.

        Staff testing resumed on August 31, 2020, and is continuing on a rolling basis to September 2,

2020. So far, 73 staff tests have yielded 18 negatives and 55 are pending, with some additional staff still

to be tested. Wellpath had 16 tests with 9 negatives and 7 pending.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 95 detainees, or less than 25% of capacity. There are

currently zero detainees with active COVID status; all are negative or recovered.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, many of
the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

        Plaintiffs have asked that Defendants include information about any hospitalizations in their

daily reports, which Defendants had already been doing. No detainees have been hospitalized since the

last report.

        In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

submit arrival and release information for Mesa Verde and Yuba County Jail. Neither facility had any

arrivals.

//

FEDERAL DEFENDANTS’ SEPT. 2, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       2
         Case 3:20-cv-02731-VC Document 656 Filed 09/02/20 Page 3 of 7




Mesa Verde releases are as follows:

 A-Number              Last Name             First Name    Book-Out        Reason for Release
                                                              Date
 253           TOUCH                        CHUNY          9/2/2020     District Court ordered
                                                                        release.
 042           ERAZO DIAZ                   EDER SAID      9/2/2020     Transferred for removal.

Yuba County Jail releases are as follows:

 A-Number              Last Name             First Name   Book-Out         Reason for Release
                                                             Date
 854           GONZALEZ-VINCENTE            GERARDO       9/2/2020      Transferred for removal.


DATED: September 2, 2020                         Respectfully submitted,
                                                 DAVID L. ANDERSON
                                                 United States Attorney

                                                 /s/ Adrienne Zack
                                                 ADRIENNE ZACK
                                                 Assistant United States Attorney

                                                 Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ SEPT. 2, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       3
                                                           Case 3:20-cv-02731-VC Document         656 Filed 09/02/20 Page 4 of 7
                                                                                  Mesa Verde COVID-19 Testing




                                                                    Date of   Results of    Date of      Date of                     Date of   Date of                    Date of      Date of                  Date of       Date of                  Date of       Date of                  Date of
                                                                                                                       Results of                         Results of                               Results of                             Results of                             Results of
A-Number                                                           Offered      Intake      Offered     Results of                   Offered Results of                   Offered     Results of                Offered      Results of                Offered      Results of                Offered
                 Last Name               First Name        Dorm                                                         COVID                              COVID                                    COVID                                  COVID                                  COVID
  Last 3                                                            Intake     COVID        COVID        COVID                       COVID    COVID                       COVID        COVID                    COVID         COVID                    COVID         COVID                    COVID
                                                                                                                         Test 1                             Test 2                                   Test 3                                 Test 4                                 Test 5
                                                                  COVID Test     Test        Test 1        Test 1                     Test 2   Test 2                      Test 3       Test 3                   Test 4        Test 4                   Test 5        Test 5                   Test 6
848        ALAS-ALFARO            EDWIN                     A       7/13/2020 Negative      8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
623        ARGUETA RIVERA         JOSE ALCIDES              A       7/27/2020 Negative      8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
366        ARIAS ROMERO           KEVIN                     A                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
287        ARZATE-REYES           IGNACIO                   A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
629        BRAVO                  ERICK                     A        7/17/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
589        FLORES-HIDALGO         ROMULO                    A                               8/4/2020             n/a   Refused      8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
038        GARCIA MONTES DE OCA   JOSE                      A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
265        GONZALEZ-AGATON        ANTONIO                   A                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
073        LUCAS PLEAEZ           HUGO                      A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
413        MANZANILLA             SOLIS                     A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
268        MATEO-VIRULA           OBED                      A                               8/4/2020   Pending                      8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
029        MEJIA-LOPEZ            JOSE DINO                 A        7/28/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
245        MINCHACA RAMOS         JUAN CARLOS               A                              7/30/2020       8/3/2020    Negative      8/4/2020 8/18/2020 Positive         8/11/2020   Abbott test   Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
821        MIRZAIANS              HRAND                     A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
100        MOUSA SALADDIN         MOHAMED                   A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020   Abbott test   Negative     8/25/2020
739        OLIVERA MARTINEZ       ALEJANDRO                 A                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020
126        REYES VIDAL            MANUEL ANTONIO            A        7/28/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
490        SINGH                  GURSAMITAR                A                               8/4/2020     8/16/2020     Invalid      8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
438        SINGH-KAHLON           YADWINDER                 A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
326        TRUJILLO               FERMIN                    A                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020
992        CARILLO TORRES         WALTER                    B        7/30/2020 Refused      8/4/2020     8/15/2020     Positive     8/11/2020         n/a Refused        8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Positive
576        MARTINEZ-ORTIZ         FERNANDO                  B                               8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
954        NARVAEZ                PEDRO                     B                               8/4/2020     8/15/2020     Positive     8/11/2020 8/14/2020 Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B        7/23/2020 Negative    7/30/2020       8/3/2020    Negative     8/10/2020 Abbott test Positive
264        VIGIL                  OSCAR                     B                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
419        ABADIN                 HECTOR                    C        7/28/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
159        ALCALA-ALMANZA         RUBEN                     C        7/24/2020 Refused     7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
650        ALFARO HENRIQUEZ       JOSE                      C        7/27/2020 Negative     8/3/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/13/2020 8/16/2020 Positive           8/15/2020 Abbott test     Positive
321        AQUINO-CAMIRO          NARCISO                   C                              7/30/2020       8/3/2020    Negative     8/11/2020         n/a Refused        8/13/2020 8/16/2020 Positive           8/15/2020 Abbott test     Positive
291        BOAR                   DAN                       C        7/17/2020 Negative     8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Negative         8/14/2020 Abbott test Negative         8/18/2020 Abbott test     Positive     8/18/2020     8/20/2020 Positive
388        CAMARENA NAVARRETE     JOSE                      C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
595        CATALAN-RAMIREZ        ERVIN                     C                               8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/13/2020    8/19/2020 Negative        8/15/2020 Abbott test     Positive
531        CHAVEZ-COS             NESTOR JOSUE              C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
053        CRUZ MENJIVAR          LEVI                      C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
230        DIAZ-SOLANO            ALBERTO                   C        7/28/2020 Refused     7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
884        DUNGO                  REYNALDO                  C                               8/4/2020     8/16/2020     Positive     8/11/2020         n/a Refused        8/13/2020    8/19/2020 Positive        8/15/2020 Abbott test     Positive
229        FIGUERAS               RALEIGH                   C                               8/4/2020     8/16/2020     Negative     8/10/2020 Abbott test Positive
252        FLORES-BANUELOS        ALEJANDRO                 C                               8/3/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
555        HENRIQUEZ              JOSE                      C                               8/4/2020     8/16/2020     Negative     8/11/2020 8/14/2020 Positive
081        HERNANDEZ GARCIA       BENJAMIN                  C        7/27/2020 Refused      8/4/2020     8/16/2020     Negative     8/11/2020         n/a Refused        8/15/2020 Abbott test Positive
411        HERNANDEZ PELAYO       IVAN                      C        7/29/2020 Negative     8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
639        LOPEZ-GARCIA           JUAN                      C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
155        MARIN-PARRA            ISRAEL                    C        7/15/2020 Negative    7/30/2020       8/3/2020    Positive     8/13/2020   8/1/2020 Negative
242        MENDOZA                ANTONI                    C        7/14/2020 Refused     7/30/2020   n/a             Refused      8/11/2020         n/a Refused        8/15/2020 Abbott test Positive
823        MENDOZA-CANALES        FRANCISCO                 C                               8/4/2020     8/16/2020     Positive     8/11/2020 8/14/2020 Positive
091        MENDOZA-VALDOVINOS     JOSE                      C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
067        MORALES                JACINTO                   C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
544        MORALES-SANCHEZ        HENRY                     C                              7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive         8/12/2020 Abbott test Positive
048        NAJERA GRAJEDA         GERMAN                    C                              7/30/2020       8/3/2020    Positive     8/13/2020 8/19/2020 Positive
834        NAJERA SANDOVAL        MARCOS                    C        7/22/2020 Negative    7/30/2020       8/3/2020    Positive     8/13/2020 8/19/2020 Negative
124        NICKEL                 WILLIAM                   C        7/23/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020 8/14/2020 Positive
714        NUNEZ                  PEDRO                     C                               8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
456        ORDAZ CAMACHO          ANGEL                     C                               8/4/2020     8/16/2020     Positive      8/5/2020   8/5/2020 Positive        8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN          C                              7/29/2020     7/29/2020     Positive     8/14/2020 8/19/2020 Negative
797        PALMA-AGUILAR          JULIO                     C        7/22/2020 Negative     8/4/2020   Pending                      8/11/2020 8/14/2020 Positive
929        PEREZ                  OSCAR                     C                              7/30/2020       8/3/2020    Negative     8/11/2020         n/a Refused        8/13/2020    8/19/2020 Negative        8/15/2020 Abbott test     Positive
669        PINEDA                 SANTIAGO                  C        7/29/2020 Positive    8/13/2020     8/19/2020     Negative
580        QUAN                   LAM                       C                              7/30/2020       8/3/2020    Negative     8/10/2020   Abbott test   Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                               8/3/2020     8/16/2020     Positive     8/11/2020   8/14/2020     Positive
611        RIOS ALVARADO          SAMUEL                    C                               8/4/2020     8/16/2020     Positive     8/11/2020   8/14/2020     Positive
847        ROBLES-FLORES          JOSE LUIS                 C                               8/4/2020   Pending                      8/11/2020   8/14/2020     Positive
988        RODRIQUEZ-GALICIA      HERMELINDO                C                              7/30/2020       8/3/2020    Negative     8/11/2020           n/a   Refused    8/13/2020    8/19/2020 Positive        8/15/2020 Abbott test     Positive
328        RUIZ-BOLANEZ           JOSE                      C                              7/30/2020       8/3/2020    Positive     8/13/2020   8/19/2020     Negative
788        SAHOTA                 DEEPAK                    C                               8/4/2020     8/16/2020     Negative     8/11/2020   8/14/2020     Negative   8/15/2020 Abbott test Positive
361        SINGH                  DILBAGH                   C                               8/4/2020     8/16/2020     Negative     8/11/2020   8/14/2020     Positive
018        SINGH                  JASWANT                   C        7/29/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020   8/14/2020     Positive
659        TOOR                   GURMAIL                   C                              7/30/2020       8/3/2020    Negative     8/11/2020   8/14/2020     Positive




                                                                                                                                    Page 1
                             Case 3:20-cv-02731-VC Document         656 Filed 09/02/20 Page 5 of 7
                                                    Mesa Verde COVID-19 Testing




                                                                   Date of                   Date of       Date of                  Date of       Date of                 Date of     Date of
                                                                                Results of                             Results of                            Results of                         Results of
A-Number                                                          Results of                 Offered     Results of                 Offered     Results of                Offered    Results of
                 Last Name               First Name        Dorm                  COVID                                  COVID                                 COVID                              COVID
  Last 3                                                           COVID                     COVID        COVID                     COVID        COVID                    COVID       COVID
                                                                                  Test 6                                 Test 7                                Test 8                             Test 9
                                                                    Test 6                    Test 7       Test 7                    Test 8       Test 8                   Test 9      Test 9
848        ALAS-ALFARO            EDWIN                     A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
623        ARGUETA RIVERA         JOSE ALCIDES              A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
366        ARIAS ROMERO           KEVIN                     A     Abbott test   Negative     8/25/2020    8/27/2020    Positive      9/1/2020   Pending
287        ARZATE-REYES           IGNACIO                   A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
629        BRAVO                  ERICK                     A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
589        FLORES-HIDALGO         ROMULO                    A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020   Negative     9/1/2020   Pending
038        GARCIA MONTES DE OCA   JOSE                      A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020   Negative     9/1/2020   Pending
265        GONZALEZ-AGATON        ANTONIO                   A      8/20/2020    Positive     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020   Negative     9/1/2020   Pending
073        LUCAS PLEAEZ           HUGO                      A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020   Negative     9/1/2020   Pending
413        MANZANILLA             SOLIS                     A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
268        MATEO-VIRULA           OBED                      A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020   Negative     9/1/2020 Pending
029        MEJIA-LOPEZ            JOSE DINO                 A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
245        MINCHACA RAMOS         JUAN CARLOS               A     Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020   Pending
821        MIRZAIANS              HRAND                     A     Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020   Pending
100        MOUSA SALADDIN         MOHAMED                   A      8/27/2020    Negative      9/1/2020   Pending
739        OLIVERA MARTINEZ       ALEJANDRO                 A      8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020 Negative       9/1/2020 Pending
126        REYES VIDAL            MANUEL ANTONIO            A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
490        SINGH                  GURSAMITAR                A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
438        SINGH-KAHLON           YADWINDER                 A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
326        TRUJILLO               FERMIN                    A     Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020   Pending
992        CARILLO TORRES         WALTER                    B
576        MARTINEZ-ORTIZ         FERNANDO                  B
954        NARVAEZ                PEDRO                     B
857        VICTORIO               JOHN EMMANUEL CARVAJAL    B
264        VIGIL                  OSCAR                     B
419        ABADIN                 HECTOR                    C
159        ALCALA-ALMANZA         RUBEN                     C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
291        BOAR                   DAN                       C
388        CAMARENA NAVARRETE     JOSE                      C
595        CATALAN-RAMIREZ        ERVIN                     C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
230        DIAZ-SOLANO            ALBERTO                   C
884        DUNGO                  REYNALDO                  C
229        FIGUERAS               RALEIGH                   C
252        FLORES-BANUELOS        ALEJANDRO                 C
555        HENRIQUEZ              JOSE                      C
081        HERNANDEZ GARCIA       BENJAMIN                  C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
155        MARIN-PARRA            ISRAEL                    C
242        MENDOZA                ANTONI                    C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
067        MORALES                JACINTO                   C
544        MORALES-SANCHEZ        HENRY                     C
048        NAJERA GRAJEDA         GERMAN                    C
834        NAJERA SANDOVAL        MARCOS                    C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
929        PEREZ                  OSCAR                     C
669        PINEDA                 SANTIAGO                  C
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C
611        RIOS ALVARADO          SAMUEL                    C
847        ROBLES-FLORES          JOSE LUIS                 C
988        RODRIQUEZ-GALICIA      HERMELINDO                C
328        RUIZ-BOLANEZ           JOSE                      C
788        SAHOTA                 DEEPAK                    C
361        SINGH                  DILBAGH                   C
018        SINGH                  JASWANT                   C
659        TOOR                   GURMAIL                   C




                                                                                     Page 2
                                                      Case 3:20-cv-02731-VC Document         656 Filed 09/02/20 Page 6 of 7
                                                                             Mesa Verde COVID-19 Testing




                                                                  Date of  Results of    Date of    Date of                    Date of   Date of                 Date of      Date of                   Date of       Date of                  Date of      Date of                  Date of
                                                                                                                 Results of                         Results of                             Results of                             Results of                            Results of
A-Number                                                         Offered    Intake       Offered Results of                    Offered Results of                Offered     Results of                 Offered      Results of                Offered     Results of                Offered
                 Last Name               First Name   Dorm                                                        COVID                              COVID                                  COVID                                  COVID                                 COVID
  Last 3                                                          Intake    COVID        COVID      COVID                      COVID    COVID                    COVID        COVID                     COVID         COVID                    COVID        COVID                    COVID
                                                                                                                   Test 1                             Test 2                                 Test 3                                 Test 4                                Test 5
                                                                COVID Test   Test         Test 1      Test 1                    Test 2   Test 2                   Test 3       Test 3                    Test 4        Test 4                   Test 5       Test 5                   Test 6
559        VILLALOBOS-SURA        BENITO                C                               7/30/2020     8/3/2020   Positive     8/13/2020 8/19/2020 Positive
855        VILLANUEVA             JOSE                  C         7/29/2020 Refused      8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Positive
837        YUCUTE-CAMEY           GABRIEL               C                                8/4/2020 8/16/2020      Positive     8/11/2020 8/14/2020 Positive
084        ARDEBILI               DAVID                 D         7/28/2020 Refused      8/4/2020 n/a            Refused      8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
778        CALMO-MENDOZA          ELEAZAR               D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
807        EDMONDSON              ALTON                 D                               7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
819        ESTIGOY                ALANN                 D                                8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/19/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
728        GONZALEZ-RODRIGUEZ     JOSE                  D                                8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/16/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
548        GRIFFIN                MARK                  D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
313        HERNANDEZ GOMEZ        EZEQUIEL              D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
682        HERNANDEZ-VELASQUEZ    KEVIN                 D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
297        IGLESIAS-IGLESIAS      JUAN                  D                                8/4/2020 n/a            Refused      8/11/2020         n/a Refused      8/14/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
919        LIN                    WEI                   D                                8/4/2020 8/18/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
961        MARTINEZ-MELENDEZ      DENIS                 D         7/24/2020 Refused      8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
278        MATIAS-RAUDA           WILLIAM               D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
913        MENDEZ-BORACIO         JUAN                  D                                8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/16/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
386        MONCADA-HERNANDEZ      SALVADOR              D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
561        OROZCO-GARCIA          OSVIN                 D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
887        RAMIREZ                ARNOLDO               D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
146        ROMERO-ROMERO          NEFTALI               D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
766        SANCHEZ BRITO          VICTOR                D                                8/4/2020 8/16/2020      Negative     8/11/2020         n/a Refused      8/13/2020    8/19/2020    Negative     8/15/2020   Abbott test   Negative     8/18/2020    8/20/2020   Negative     8/25/2020
820        VALENCIA-CHAVEZ        ELODIO                D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
210        XIONG                  JIAN                  D                                8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative     8/25/2020    8/27/2020   Negative      9/1/2020
889        MELGOZA                JOSE                Medical                           7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Positive
888        AGUILAR CARRION        JOSE                 RHU        7/15/2020 Negative     8/4/2020 8/16/2020      Negative     8/11/2020 8/14/2020 Positive
011        CRUZ-ZAVALA            WALTER               RHU                               8/4/2020 8/16/2020      Negative     8/10/2020 Abbott test Positive
015        HERNANDEZ-REYES        OSWALDO              RHU        7/29/2020 Refused     7/30/2020     8/3/2020   Negative     8/11/2020 8/14/2020 Positive




                                                                                                                              Page 3
                             Case 3:20-cv-02731-VC Document         656 Filed 09/02/20 Page 7 of 7
                                                    Mesa Verde COVID-19 Testing




                                                                 Date of                Date of      Date of                Date of    Date of                Date of    Date of
                                                                           Results of                          Results of                        Results of                        Results of
A-Number                                                        Results of              Offered     Results of              Offered   Results of              Offered   Results of
                 Last Name               First Name   Dorm                  COVID                               COVID                             COVID                             COVID
  Last 3                                                         COVID                  COVID        COVID                  COVID      COVID                  COVID      COVID
                                                                             Test 6                              Test 7                            Test 8                            Test 9
                                                                  Test 6                 Test 7       Test 7                 Test 8     Test 8                 Test 9     Test 9
559        VILLALOBOS-SURA        BENITO                C
855        VILLANUEVA             JOSE                  C
837        YUCUTE-CAMEY           GABRIEL               C
084        ARDEBILI               DAVID                 D       Pending
778        CALMO-MENDOZA          ELEAZAR               D       Pending
807        EDMONDSON              ALTON                 D       Pending
819        ESTIGOY                ALANN                 D        8/27/2020   Negative      9/1/2020 Pending
728        GONZALEZ-RODRIGUEZ     JOSE                  D        8/27/2020   Negative      9/1/2020 Pending
548        GRIFFIN                MARK                  D       Pending
313        HERNANDEZ GOMEZ        EZEQUIEL              D       Pending
682        HERNANDEZ-VELASQUEZ    KEVIN                 D       Pending
297        IGLESIAS-IGLESIAS      JUAN                  D       Pending
919        LIN                    WEI                   D        8/27/2020   Negative      9/1/2020 Pending
961        MARTINEZ-MELENDEZ      DENIS                 D       Pending
278        MATIAS-RAUDA           WILLIAM               D       Pending
913        MENDEZ-BORACIO         JUAN                  D        8/27/2020   Negative      9/1/2020 Pending
386        MONCADA-HERNANDEZ      SALVADOR              D       Pending
561        OROZCO-GARCIA          OSVIN                 D       Pending
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D       Pending
887        RAMIREZ                ARNOLDO               D       Pending
146        ROMERO-ROMERO          NEFTALI               D       Pending
766        SANCHEZ BRITO          VICTOR                D        8/27/2020   Negative      9/1/2020 Pending
820        VALENCIA-CHAVEZ        ELODIO                D       Pending
210        XIONG                  JIAN                  D       Pending
889        MELGOZA                JOSE                Medical
888        AGUILAR CARRION        JOSE                 RHU
011        CRUZ-ZAVALA            WALTER               RHU
015        HERNANDEZ-REYES        OSWALDO              RHU




                                                                                  Page 4
